Exhibit 10.2
Caribou Coffee Company, Inc.
3900 Lakebreeze Avenue N.
Minneapolis, MN 55446
October 29, 2008
Daniel J. Hurdle
91 Shy Bear Way NW
Issaquah, WA 98027
Dear Mr. Hurdle:
     This letter agreement sets forth your agreement to invest in shares of
Caribou Coffee Company, Inc. (“Caribou”), common stock, par value $0.01 per
share (“Common Stock”). You hereby agree to purchase (in the open market) shares
of Common Stock with an aggregate purchase price of at least $25,000 with such
purchase(s) to be made at the market price no later than the end of the first
trading window of at least ten (10) days occurring in calendar year 2009,
subject to approval by Caribou’s general counsel applying standard Caribou
policies and procedures. As soon as practical after you have completed your
purchase of the required amount of Common Stock, Caribou will grant you shares
of restricted stock under Caribou’s 2005 Equity Incentive Plan in an amount
equal to the same number of shares of Common Stock that you purchase during
these window trading periods, up to a maximum of 25,000 shares of restricted
stock. This restricted stock shall be subject to a four year (25% per year)
vesting schedule and such other terms and conditions as set forth by Caribou in
the restricted stock certificate. In addition, on each vesting date for this
restricted stock you will certify to Caribou in writing that you own a number of
shares of Common Stock acquired by you in open market purchases that is at least
equal to the number of shares in the restricted stock grant described in this
letter. Any failure to make such certification or to own the required number of
shares of Common Stock will subject you to forfeiture of the restricted stock as
further described in the restricted stock certificate.
     If this letter agreement correctly reflects the terms agreed by you and
Caribou, please sign a copy of this letter agreement in the space provided below
and return it to my attention at the address above.

            Yours sincerely,


CARIBOU COFFEE COMPANY, INC.
      By:           Name:   Michael Tattersfield        Title:   President &
Chief Executive Officer     

Agreed and acknowledged as of
the date first written above:

 
 
Daniel J. Hurdle

